Citation Nr: 0919565	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-39 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist, claimed as a right arm 
condition. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine. 

5.  Entitlement to an evaluation in excess of 10 percent for 
recurrent medial epicondylitis of the left elbow. 

6.  Entitlement to an evaluation in excess of 10 percent for 
left distal clavicle impingement syndrome.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran's DD 214 confirms active service from February 
1986 to May 1999, with 20 years of total service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Little Rock, 
Arkansas, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The record shows that the Veteran's claim for service 
connection for bilateral hearing loss was previously denied 
in a June 2002 rating decision.  The RO, in the November 2007 
statement of the case, determined that new and material 
evidence had been submitted to reopen the Veteran's claim.  
His claim was then considered on a de novo basis but service 
connection was denied.  The Veteran continued his appeal to 
the Board, and the issue was characterized as de novo in the 
certification to the Board. 

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
a back disability.  The issues have been characterized to 
reflect this responsibility on the first page of this 
decision.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156a (2008).  

The Veteran appeared at a hearing at the RO before the 
undersigned Veterans Law Judge and offered testimony 
regarding his claims in December 2008.  A transcript of this 
hearing is contained in the claims folder.  

The issue of entitlement to service connection for bilateral 
hearing loss on a de novo basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service treatment records are negative for evidence 
of carpal tunnel syndrome of the right arm, and post service 
medical records indicate that his symptoms began 
approximately six to seven years after discharge.  

2.  The Veteran's current carpal tunnel syndrome of the right 
arm has not been related to active service by competent 
medical opinion. 

3.  Entitlement to service connection for bilateral hearing 
loss was denied in a June 2002 rating decision; the Veteran 
did not submit a notice of disagreement with this decision.  

4.  Evidence submitted subsequent to the June 2002 rating 
decision is neither cumulative nor redundant of the evidence 
of record at that time and raises a reasonable possibility of 
substantiating the claim. 

5.  The Veteran retains forward flexion of the thoracolumbar 
spine to 40 degrees without additional limitation due to 
pain, weakness, incoordination or excess fatigability on 
repetitive motion, without objective neurological 
manifestations, and without evidence of incapacitating 
episodes. 

6.  The Veteran retains 115 degrees of flexion and zero 
degrees of extension of the left elbow without additional 
limitation due to pain, weakness, incoordination or excess 
fatigability on repetitive motion.  

7.  The Veteran's left distal clavicle impingement syndrome 
results in limitation of motion of the arm to approximately 
halfway between the side and the shoulder, but no more. 


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the right arm, claimed as a 
right arm disability, was not incurred due to active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008). 

2.  The June 2002 rating decision that denied entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 
3.156(b) (2008). 

3.  Evidence submitted since the June 2002 rating decision is 
new and material, and the claim for service connection for 
bilateral hearing loss is reopened.  38 C.F.R. § 3.156(a) 
(2008).  

4.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1151, 5107(a) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Code 5242, 5243 (2008).  

5.  The criteria for an evaluation in excess of 10 percent 
for recurrent medial epicondylitis of the left elbow have not 
been met.  38 U.S.C.A. §§ 1151, 5107(a) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Code 5206, 5207 (2008).  

6.  The criteria for a 20 percent evaluation for left distal 
clavicle impingement syndrome have been met; the criteria for 
an evaluation in excess of 20 percent have not been met.  
38 U.S.C.A. §§ 1151, 5107(a) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Code 5200, 5201, 5202, 5203 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

In this case, the Veteran was provided with notice prior to 
the initial adjudication in a September 2006 letter.  This 
letter contained the notice required by Pelegrini.  

As for the notice required by Dingess, Veteran status has 
been established and is not at issue in this case.  The 
September 2006 letter notified the Veteran of the need to 
submit evidence showing the existence of a disability and a 
connection between the Veteran's service and the disability.  
It also contains the necessary information as to how VA 
determines a disability rating and an effective date.  

The September 2006 letter further provided the Veteran with 
information pertaining to reopening previously denied claims 
based on the submission of new and material evidence.  Any 
failure to provide all the information required by Kent v. 
Nicholson, 20 Vet. App. 1, (2006) is harmless, in that the RO 
considered it on a de novo basis, and the Board will also 
reopen the Veteran's claim.  

In regards to the Veteran's claims for increased evaluations, 
the Court has held that section 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The Veteran was provided with the information required by 
Vasquez for all three of his claims for increased evaluations 
in a letter dated June 2008.  Although this information was 
not provided to him until after the decision on appeal was 
issued, this timing defect is remedied by the fact that the 
Veteran has been provided opportunity to respond to this 
notice, and his claims were readjudicated in an August 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006).  The Board finds that the duty to 
notify the Veteran has been met for all of his claims.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded a VA examination of his disabilities in September 
2006 and September 2007.  The September 2007 examination 
contains a relevant medical opinion.  VA treatment records 
have also been obtained.  Medical opinions have been obtained 
from the only private treatment source that has been 
identified.  The Veteran has provided testimony in support of 
his claims at the December 2008 hearing.  At that time, he 
stated that he was referred by the military doctors for 
testing with a private physician.  The records from this 
private doctor are contained in the service treatment records 
submitted by the Veteran.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist provisions of the 
VCAA have been met. 

Service Connection

The Veteran contends that he has developed bilateral hearing 
loss and carpal tunnel syndrome of the right arm as a result 
of active service.  He argues that his hearing loss is due to 
exposure to acoustic trauma during service, and that his 
carpal tunnel syndrome developed due to either the time he 
spent typing on a computer keypad or carrying heavy packs.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Right Arm Carpal Tunnel Syndrome

A review of the Veteran's service treatment records is 
completely negative for treatment or complaints regarding a 
right arm disability.  The periodic Reports of Medical 
Examinations and Reports of Medical History obtained 
throughout the Veteran's service are also uniformly negative 
for a right arm disability.  The final Report of Medical 
Examination, dated December 1998, records that the Veteran's 
upper extremities were abnormal, but examiner's notations 
state that this was due to the left arm.  The Report of 
Medical History completed at this time by the Veteran 
answered "yes" to a history of painful or trick shoulder or 
elbow, and "yes" to a history of a nerve injury.  However, 
the examiner's summary and elaboration of these reports 
stated that this referred to the Veteran's back disability 
and to his left shoulder disability.  There is no mention of 
a right arm disability.  

The post service medical records show that the Veteran was 
afforded a VA examination of his reported disabilities in 
April 2002.  The Veteran did not offer any complaints 
regarding the right arm, and there is no indication that the 
doctor examined the right arm.  

The Veteran underwent an additional VA examination in 
September 2006.  Motor strength was 5/5 in the wrists and 
elbows.  Coordination was normal, and the sensory examination 
showed normal sensation.  Reflexes were 1+ and equal at all 
joints.  

A November 2006 letter from L.R.L., M.D. notes that the 
Veteran is his patient.  He said that the Veteran complains 
of dysthesia involving the left and right hands extending up 
to the arm.  Although the left arm symptoms began before 
retirement from the military, the right arm symptoms had just 
begun that year.  Nerve conduction studies showed bilateral 
carpal tunnel syndrome.  The Veteran believed that this was 
due to the heavy packs he carried in service.  Dr. L.R.L. 
stated that it was conceivable that the Veteran could have 
dysthesia in the arms from carrying heavy weight for long 
periods of time over a period of years.  

The Veteran was provided with a November 2006 VA neurology 
consultation due to his complaints of bilateral arm pain.  
There was tenderness over both medial epicondyles on 
examination, as well as a positive Finkelstein's test 
bilaterally.  After the completion of a motor nerve 
conduction study, the conclusion was borderline focal 
neuropathy of the right median nerve at the wrist, consistent 
with borderline carpal tunnel entrapment.  There was no 
electrodiagnostic evidence of ulnar nerve entrapment.  The 
physical findings were consistent with medial epicondylitis 
and DeQuervain's tendonitis.  

The Veteran was afforded a VA examination of the peripheral 
nerves in August 2007.  The claims folder was reviewed by the 
examiner.  The examiner noted that he was to determine 
whether or not the Veteran's bilateral carpal tunnel syndrome 
was related to carrying heavy packs in military service.  The 
Veteran's history and symptoms were recorded.  The history 
includes the statement that the Veteran had never done a lot 
of repetitive movement type activities at the wrist.  This 
information was apparently obtained from the interview with 
the Veteran.  The statement from Dr. L.R.L. stating that 
dysesthesias can occur from carrying heavy packs was noted, 
although it was further noted that Dr. L.R.L. did not 
specifically state that the Veteran's carpal tunnel syndrome 
was the result of carrying heavy packs.  Following the 
examination, the impression was evidence of bilateral carpal 
tunnel syndrome as well as probably bilateral ulnar 
neuropathies.  

The August 2007 examiner was unable to relate the Veteran's 
carpal tunnel syndrome to his service activity, as it was the 
result of compression of nerves in the wrist.  The only way 
he could relate this to service would be if there was a 
history of continuous wear and tear on these joints that 
eventually led to entrapment of the nerves at the wrist, but 
the examiner added that there was not a great history of 
repetitive wrist motion to account for how this may have 
happened.  The examiner attributed the Veteran's complaints 
to diffuse joint and soft tissue pain in the same areas for 
which service connection had already been established.  

At the December 2008 hearing, the Veteran testified that he 
had first started noticing problems with the right wrist 
before discharge, and that he spent much of his final three 
years in service working on a computer.  The Veteran noted 
that he was stationed in New Orleans during this time, and he 
was referred by military doctors for neurological testing of 
his arms.  He states that both arms were tested, although he 
did not know the test results.  The Veteran testified that he 
currently has continuous and severe pain in his arms.  See 
Transcript.  

After careful review of the Veteran's contentions and 
testimony and the medical evidence, the Board is unable to 
find that service connection is warranted for carpal tunnel 
syndrome of the right arm.  

The Veteran's service treatment records are completely 
negative for any complaints or treatment pertaining to the 
right arm.  These records confirm the Veteran's testimony 
that he was referred to a private doctor for testing, and a 
February 1999 report from this doctor is contained in the 
service treatment records.  However, the report was negative 
for a right arm disability.  In fact, after describing the 
radiation of pain down the left ulnar nerve into the 
Veteran's left hand, the report states that "There are no 
problems on the right side".  The discharge examination found 
that the right upper extremity was normal.  Therefore, the 
Board finds that the evidence does not establish the 
existence of right carpal tunnel syndrome or any other 
similar chronic right arm disability during active service.  

The post service medical records are also negative for a 
right arm disability until several years after discharge from 
service.  The November 2006 letter from Dr. L.R.L. 
specifically states that the Veteran's right arm symptoms had 
just begun that year, which would be between six and seven 
years after his discharge from service.  The Board finds that 
there is no evidence of continuity of symptomatology between 
any unreported right arm complaints the Veteran may have 
experienced in service and his current carpal tunnel syndrome 
of the right arm.  

The most recent medical records confirm that the Veteran 
currently has a right arm disability, which is diagnosed as 
carpal tunnel syndrome.  However, the evidence does not show 
that there is a relationship between the current right arm 
disability and active service.  

The Veteran initially believed that his problem was the 
result of carrying heaving packs during service, and the 
statement from Dr. L.R.L. notes that it is possible dysthesia 
can occur in this situation.  However, as the August 2007 VA 
examiner noted, Dr. L.R.L. did not specifically relate the 
Veteran's current disability to his heavy pack.  The Board 
notes that this statement only indicates such a relationship 
is possible, without commenting on whether or not such an 
occurrence is rare or common.  In essence the opinion is 
speculative.  Statements from doctors which are inconclusive 
as to the origin of a disease cannot fulfill the nexus 
requirement.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In Obert 
v. Brown, the Court held that a medical opinion expressed in 
terms of "may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  Bostain v. West, 
11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. 
App. 30 (1993).  

In contrast, the August 2007 opinion from the VA examiner 
states that he could not seen any way to relate the Veteran's 
right arm disability to his activities in service.  He noted 
that his disability was the result of compression at the 
wrist, the inference being that a pack carried on the 
shoulders would not result in such a disability.  He further 
opined that a history of repetitive wrist motion in service 
could have resulted in carpal tunnel syndrome, but that the 
Veteran did not have much history in this regard.  That the 
Veteran later spoke of some computer use, that is not 
probative in view of the history given previously and more 
contemporaneous with the events in question.  The Board finds 
that as this opinion speaks specifically to the Veteran's 
disability and provides reasons and bases, it is more 
probative than the opinion from Dr. L.R.L., and a 
relationship between the Veteran's current disability and 
service is not shown.  

In reaching this decision, the Board notes the Veteran's 
sincere belief that his right carpal tunnel syndrome is the 
result of his activities during service.  However, the 
Veteran is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As there 
is no competent medical evidence of a relationship between 
the current right arm disability and active service, the 
preponderance of the evidence is against the Veteran's claim.  

Bilateral Hearing Loss

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The record shows that entitlement to service connection for a 
back disability was originally denied in a June 2002 rating 
decision.  He was notified of this decision and provided with 
his appellate rights in a June 2002 letter.  As the Veteran 
did not submit a notice of disagreement with the June 2002 
rating decision, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.105(a), 3.156(b) (2008).

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that newly presented evidence is presumed 
to be credible for purposes of determining whether or not it 
is new and material.  Savage v. Gober, 10 Vet. App. 488 
(1997).  

The evidence considered by the June 2002 rating decision 
consisted of the Veteran's service treatment records and the 
report of an April 2002 VA examination.  The June 2002 rating 
decision denied entitlement to service connection for hearing 
loss on the basis that the April 2002 VA examination did not 
show that the Veteran had hearing loss as defined by 
38 C.F.R. § 3.385.  

The evidence submitted by the Veteran since June 2002 
includes a November 2006 report of an examination by a VA 
audiologist.  This report showed that the Veteran has 
auditory thresholds of 20, 20, 30, 30, and 30 decibels at the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the 
right ear.  The left ear had auditory thresholds of 20, 20, 
25, 30, and 30 decibels at the same frequencies.  The speech 
recognition was measured at 88 percent in the right ear and 
92 percent in the left ear.  The Board notes that the 
auditory thresholds in the right ear now meet the 
requirements of 38 C.F.R. § 3.385.  The auditory thresholds 
in the left ear do not quite meet these requirements, but the 
speech recognition score of 92 percent does meet the 
requirement.  

Other evidence received since June 2002 includes an opinion 
from the Veteran's private doctor that relates the Veteran's 
hearing loss to noise exposure in active service.  In 
addition, the Veteran was afforded a VA hearing examination 
in September 2007.  Although the auditory thresholds and 
speech recognition scores showed bilateral hearing loss, the 
examiner stated that all test results were considered 
unacceptable due to poor inter-test reliability.  The 
audiologist further opined that any hearing loss that might 
currently be present was unrelated to active service, based 
on the fact that an April 2002 examination found that his 
hearing loss was within normal limits. 

The Board finds that the November 2006 private examination 
constitutes new and material evidence.  The evidence is new 
in that it contains information not available to the decision 
makers in June 2002.  It is material in that it relates to an 
unestablished fact necessary to substantiate the claim, 
namely the current existence of hearing loss within the 
meaning of VA regulations.  As this evidence is both new and 
material, his claim is reopened. 

Entitlement to service connection on a de novo basis will be 
addressed in the Remand section at the end of this decision.  

Increased Evaluations

The Veteran argues that his low back disability, his left arm 
disability, and his left shoulder disability have all 
increased in severity.

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007) (concerning 
distinct degrees of disabilities changing during an appeal 
period warranting different evaluations while the appeal is 
pending).

Low Back

Entitlement to service connection for degenerative disc 
disease of the lumbar spine was established in a June 2002 
rating decision.  This decision assigned a 20 percent 
evaluation, which currently remains in effect.  

The Veteran's disability is evaluated under the rating code 
for degenerative arthritis of the spine.  Under this rating 
code, degenerative arthritis of the spine is to be evaluated 
under the general rating formula for diseases and injuries of 
the spine.  38 C.F.R. § 4.71a, Code 5242.  

Under the general rating criteria for disabilities of the 
spine, a 20 percent evaluation is warranted for disability of 
the thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

The next higher evaluation for the thoracolumbar spine is 40 
percent.  A 40 percent evaluation is warranted if there is 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of greater than 40 percent requires 
unfavorable ankylosis.  Unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension, resulting in several symptoms described in Note 
5 of the general formula for diseases and injuries of the 
spine.

The Board notes that the Veteran's disability has been 
diagnosed as degenerative disc disease.  Therefore, the 
rating code for intervertebral disc syndrome is for 
consideration.  This disability is also evaluated under the 
general rating formula for diseases and injuries of the 
spine, or it can be evaluated under the rating formula for 
intervertebral disc syndrome based on incapacitating 
episodes.  

When there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, 
then a 60 percent evaluation is warranted.  When there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
then a 40 percent evaluation is warranted.  When there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
then a 20 percent evaluation is warranted.  When there are 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months, 
then a 10 percent evaluation is merited.  Note (1) states 
that for purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Code 5243.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes VA treatment records dated June 2005.  
These show that the Veteran had experienced a five day 
episode of back pain radiating into the lower extremities 
that was not relieved by over the counter medication.  The 
Veteran also reported increased back pain in November 2005, 
which was treated with an increase in medication.  

The Veteran was afforded a VA examination of his joints in 
September 2006.  He complained of daily intermittent activity 
related lower lumbar pain for the past year.  He also 
described intermittent pain radiating down the posterior 
thighs to the level of the knees, and occasional paresthesia 
on the plantar aspect of the right foot.  Nerve conduction 
studies were negative for any type of true radiculopathy.  
The Veteran reported that range of motion was limited to zero 
degrees in all direction during severe flares.  If he 
experienced a flare at work he would get off his feet for the 
remainder of the day.  He stated he had taken off work in the 
past for his pain but could not remember doing so during the 
past year.  Lifting was limited to 25 pounds, and sitting and 
standing were restricted in varying durations.  He did not 
use a cane or brace, and he denied incapacitation within the 
past 12 months.  

On examination, the Veteran walked with a slow but normal 
gait.  The lumbar spine examination revealed normal alignment 
in the spinous processes without spasm.  Tenderness to 
palpation was noted in the lower lumbar spine.  Straight leg 
raising was positive at 70 degrees bilaterally.  There was 
forward flexion to 40 degrees with pain at 40 degrees.  
Posterior flexion was to 5 degrees with pain at 5 degrees.  
Lateral flexion was to 10 degrees bilaterally with pain at 10 
degrees.  Rotary flexion was to 40 degrees bilaterally with 
pain at 40 degrees.  There was no additional weakness, 
fatigability, discoordination, additional restricted range of 
motion, or functional impairment following repetitive stress 
testing against resistance.  The neurologic examination 
revealed the gait to be normal.  The diagnostic impression 
was degenerative disc disease of the lumbar spine.  An X-ray 
study revealed stable degenerative changes of the lumbar 
spine with no other acute findings.  

VA treatment records dated July 2007 state the Veteran's pain 
is mostly axial, constant pain with intermittent worsening of 
the low back.  There was no worsening numbness associated 
with the back but the Veteran noted paresthesias.  

A magnetic resonance imaging (MRI) study of the lower back 
conducted in December 2007 resulted in an impression of 
multilevel lumbar spondylosis, greatest at L2 to L3.  There 
was no significant disc herniation.  The examiner believed 
that his symptoms were primarily due to mechanical factors 
without clinical correlates for radiculopathy.  

The Veteran testified at the December 2008 hearing that his 
pain had increased and that it was constant.  It was 
difficult for him to stand or sit for extended periods of 
time.  He said that his back had gone out on him at work.  
The Veteran used pain medication but did not like to take a 
full dose before going to work because he believed it 
affected his judgment.  He stated that two or three times a 
year his back would incapacitate him to the extent that he 
was unable to move.  These episodes would occur out of the 
blue, and he would have to lie down and wait it out.  See 
Transcript.  

The Board finds entitlement to an evaluation in excess of 20 
percent is not warranted.  In order to receive an increased 
evaluation under the general rating formula for diseases and 
injuries of the spine, the Veteran's thoracolumbar spine must 
be limited to 30 degrees or less of forward flexion, or he 
must have favorable ankylosis.  The September 2006 VA 
examination shows that the Veteran has 40 degrees of forward 
flexion.  There was no additional restricted range of motion, 
weakness, fatigability, discoordination, or functional 
impairment following repetitive stress testing against 
resistance.  The Veteran reported that his forward flexion 
was restricted to zero degrees during flareups, but this is 
not confirmed by any objective evidence.  Moreover, the 
flareups he describes appear to be for very short periods of 
time, and are not of such severity that he has to miss work.  
Therefore, the Board finds that his symptomatology more 
nearly resembles that required for the 20 percent evaluation 
current assigned under this formula.  Entitlement to separate 
evaluations for neurologic abnormalities has been considered, 
but the evidence is negative for radiculopathy or other 
objective abnormalities.  38 C.F.R. § 4.71a, Code 5242.  

The Board has also considered entitlement to an increased 
evaluation under the rating formula for intervertebral disc 
syndrome based on incapacitating episodes, but an increase 
under this formula is also not shown by the evidence.  The 
Veteran testified that he experiences two or three 
incapacitating episodes a year.  However, the evidence also 
shows that the Veteran has not missed any work due to his 
disability in the year prior to the September 2006 
examination.  Furthermore, there is no evidence that the 
Veteran has been prescribed bed rest and treatment by a 
physician at any time, and certainly not for the four to six 
weeks within the past 12 months required for a 40 percent 
evaluation.  Therefore, an increased evaluation is not 
warranted under this formula.  38 C.F.R. § 4.71a, Code 5243.  

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
There is only a single VA examination for consideration, and 
no other medical evidence that would demonstrate a period of 
symptomatology that would merit an evaluation in excess of 
the 20 percent evaluation currently in effect.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Epicondylitis of the Left Elbow

Entitlement to service connection for recurrent medial 
epicondylitis of the left (minor) elbow was established in 
the June 2002 rating decision.  A 10 percent evaluation was 
assigned for this disability, which currently remains in 
effect.  

The rating code does not contain an entry for epicondylitis.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The Veteran's left elbow epicondylitis has 
been evaluated by analogy to the rating code for bursitis 
found at 38 C.F.R. § 4.71a, Code 5019, which states that 
bursitis will be evaluated under the rating code for 
limitation of motion of the affected part.  The Board agrees 
that this is the most appropriate rating code for the 
Veteran's disability.  

Limitation of flexion of the forearm to 45 degrees is 
evaluated as 50 percent for the major arm, and 40 percent for 
the minor arm.  Limitation of flexion 55 degrees is evaluated 
as 40 percent for the major arm, and 30 for the minor arm.  
Limitation of flexion to 70 degrees is evaluated as 30 
percent for the major arm, and 20 percent for the minor arm.  
Flexion that is limited to 90 degrees is evaluated as 20 
percent for each arm.  Flexion that is limited to 100 degrees 
is evaluated as 10 percent for each arm.  Flexion that is 
limited to 110 degrees is evaluated as noncompensable for 
each arm.  38 C.F.R. § 4.71a, Code 5206.  

The rating code for limitation of extension of the forearm is 
also for consideration.  Extension that is limited to 110 
degrees is evaluated as 50 percent for the major arm, and 40 
percent for the minor arm.  Extension limited to 100 degrees 
is evaluated as 40 percent for the major arm, and 30 percent 
for the minor arm.  Extension that is limited to 90 degrees 
is evaluated as 30 percent for the major arm, and 20 percent 
for the minor arm.  Extension that is limited to 75 degrees 
is evaluated as 20 percent for each arm.  Extension that is 
limited to 60 degrees is evaluated as 10 percent for each 
arm.  Extension that is limited to 45 degrees is also 
evaluated as 10 percent for each arm.  38 C.F.R. § 4.71a, 
Code 5207.  

Flexion that is limited to 100 degrees and extension that is 
limited to 45 degrees is evaluated as 20 percent disabling 
for each arm.  38 C.F.R. § 4.71a, Code 5208.  

Additional limitation due to pain, weakness, incoordination, 
and fatigability is again for consideration.  38 C.F.R. 
§§ 4.40, 4.59. 

The Veteran was afforded a VA examination of his joints in 
September 2006.  He complained of frequent activity related 
left medial elbow pain with occasional swelling and 
paresthesia on the ulnar elbow and hand region.  He denied 
any persistent neurologic deficit.  Flares came about with 
heavy lifting or repetitive restricted range of motion 
activities.  Some weakness during flareups was described 
without additional restriction of his range of motion.  He 
would also moderate his activities during flareups.  

On physical examination, the left elbow was of normal 
appearance.  There was marked tenderness to palpation over 
the medial epicondyle region.  Sensation appeared intact.  
The Veteran could extend the elbow to zero degrees with pain 
at that point.  He could flex the elbow to 115 degrees with 
pain at 115 degrees.  Supination was to 80 degrees and 
pronation was to 90 degrees.  There was no ligament laxity, 
and no additional weakness, fatigability, discoordination, or 
restriction in the range of motion following repetitive 
stress testing against resistance for either elbow.  An X-ray 
study was unremarkable.  The diagnostic impression was 
residuals of medial epicondylitis of the left elbow.  

A November 2006 neurological consultation shows that the 
Veteran complained of bilateral arm pain.  There was 
tenderness over the medial epicondyles on examination.  

The Veteran testified at the December 2008 hearing that the 
pain in his left elbow was at times so severe that he was 
unable to hold a coffee cup.  See Transcript. 

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of 10 percent for the 
Veteran's epicondylitis of the left elbow.  In order to 
receive a higher evaluation, the flexion of the elbow must be 
limited to 90 degrees, or the extension must be limited to 75 
degrees.  However, the September 2006 VA examination shows 
that the Veteran retains 115 degrees of flexion and zero 
degrees of extension.  While the Veteran reports weakness on 
flareups, there was no objective evidence of additional 
functional limitation on the examination due to weakness, 
fatigability, discoordination, or restriction in the range of 
motion following repetitive stress testing.  The Veteran's 
symptoms more nearly resemble those for the 10 percent 
evaluation currently in effect.  38 C.F.R. §§ 4.7, 4.40, 
4.59, 4.71a, Codes 5206, 5207.  

A staged rating is not appropriate for the period on appeal.  
There is only a single VA examination for consideration, and 
no other medical evidence that would demonstrate a period of 
symptomatology that would merit an evaluation in excess of 
the 10 percent currently in effect.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Left Distal Clavicle Impingement Syndrome

Entitlement to service connection for impingement syndrome, 
post operative resection of the distal left clavicle was 
established in a June 2002 rating decision.  The current 10 
percent evaluation was assigned at that time.  

The Veteran's left shoulder disability is evaluated under the 
rating code for impairment of the clavicle or scapula.  
Malunion of the clavicle or scapula is evaluated as 10 
percent disabling for either arm.  Nonunion without loose 
movement is also evaluated as 10 percent disabling for either 
arm.  Nonunion with loose movement is evaluated as 20 percent 
disabling.  Dislocation of the clavicle or scapula is also 
evaluated as 20 percent disabling for either arm.  38 C.F.R. 
§ 4.71a, Code 5203.  This rating code also provides that 
alternatively, the disability could be rated on impairment of 
function of the contiguous joint.  

Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  Limitation 
of motion to midway between the side and shoulder level is 
evaluated as 30 percent disabling for the major arm, and 20 
percent disabling for the minor arm.  Limitation of motion to 
25 degrees from the side is considered 40 percent disabling 
for the major arm and 30 percent disabling for the minor arm.  
38 C.F.R. § 4.71a, Code 5201.  

Normal range of motion of the shoulder is flexion from zero 
to 180 degrees, with 90 degrees being shoulder height.  
Abduction is also from zero to 180 degrees, with 90 degrees 
at the shoulder.  External and internal rotations are each to 
90 degrees.  38 C.F.R. § 4.71a, Plate I.  

At the September 2006 VA examination, the Veteran reported 
that his left shoulder pain had worsened since his previous 
examination.  He also believed that the shoulder was weaker.  
He complained of frequent, near daily activity related pain 
brought about with repetitive restricted range of motion 
activities or lifting of more than 25 pounds.  The Veteran 
reported weakness during flareups and said that forward 
flexion was limited to 40 degrees and abduction to 80 degrees 
at those times.  

On examination, motor strength was 5/5 in both shoulders.  
The sensory examination was normal.  The left shoulder was 
tight without ligament laxity to stress testing.  The range 
of motion was posterior flexion to 45 degrees with pain at 45 
degrees, forward flexion to 120 degrees with pain at 100 
degrees, abduction to 100 degrees with pain at 90 degrees, 
external rotation to 80 degrees with pain at that point, and 
internal rotation to 90 degrees without pain.  There was no 
additional weakness, fatigability, discoordination, or 
restriction in the range of motion following repetitive 
stress testing.  The diagnosis was residuals of left shoulder 
impingement, postoperative distal clavicle resection.  An X-
ray study showed a remote resection of the distal aspect of 
the left clavicle, but was otherwise unremarkable.  

November 2007 VA treatment records indicate that the Veteran 
was experiencing acute left shoulder pain of about six weeks 
in duration that began after a fall.  The Veteran had flexion 
to 40 degrees with pain, extension to zero degrees with pain, 
abduction to 50 degrees with pain, adduction to 20 degrees 
with pain, external rotation to 90 degrees with pain, and 
internal rotation to 20 degrees with pain.  

The Veteran testified that he was experiencing increased pain 
at the December 2008 hearing.  

The Board finds that the evidence supports entitlement to a 
20 percent evaluation for the Veteran's left shoulder.  The 
November 2007 VA treatment records show that his flexion is 
now limited to 40 degrees, and his abduction is limited to 50 
degrees.  This is essentially midway between the side and 
shoulder level, which warrants a 20 percent rating for the 
minor arm.  38 C.F.R. § 4.71a, Code 5201, 5203.  

The Board has considered entitlement to an evaluation of 
greater than 20 percent, but this is not shown by the 
evidence.  The range of motion of the Veteran's arm would 
have to be limited to 25 degrees from his side to merit a 30 
percent evaluation, but this was not demonstrated on either 
the September 2006 or the November 2007 examinations.  There 
is also no evidence of ankylosis, dislocations or nonunion of 
the shoulder.  Therefore, entitlement to an evaluation of 
greater than 20 percent is not warranted.  38 C.F.R. § 4.71a, 
Code 5200, 5201, 5202.  

A staged rating is not appropriate as there is only a single 
VA examination for consideration, and no other medical 
evidence that would demonstrate a period of symptomatology 
that would merit an evaluation in excess of the 20 percent 
evaluation assigned by this decision.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  



ORDER

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist, claimed as a right arm condition, is 
denied. 

New and material evidence has been submitted to reopen a 
claim for service connection for bilateral hearing loss; to 
this extent only, the appeal is allowed. 

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied. 

Entitlement to an evaluation in excess of 10 percent for 
recurrent medial epicondylitis of the left elbow is denied. 

Entitlement to a 20 percent evaluation for left distal 
clavicle impingement syndrome is granted, subject to the laws 
and regulations governing the award of monetary benefits.  


REMAND

As previously noted, the Veteran's claim for service 
connection for bilateral hearing loss has been reopened and 
must be considered on a de novo basis.  

The service treatment records are negative for a finding of 
hearing loss on audiological examinations that would meet the 
requirements of 38 C.F.R. § 3.385.  However, some 
examinations show auditory thresholds of more than 20 
decibels, which is still evidence of some hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  The audiological 
findings on the December 1998 examination revealed auditory 
thresholds of 25 decibels at 2000 Hertz and 50 decibels at 
6000 Hertz for the right ear, and 30 decibels at 4000 Hertz 
for the left ear.  The doctor, on the December 1998 Report of 
Medical History completed at this time, noted hearing loss by 
audiogram, and opined that it was due to frequent service 
connected noise exposure.  

The more recent evidence includes the November 2006 VA 
audiological evaluation which shows hearing loss as defined 
by 38 C.F.R. § 3.385.  However, the examiner who performed 
this evaluation did not offer an opinion as to whether or not 
the Veteran's hearing loss was related to active service.  

The Veteran has submitted a medical opinion from his private 
doctor which states that the Veteran's hearing loss was 
related to noise exposure in service.  However, the Board 
notes that the Veteran's doctor is an internist, and his 
opinion is contradicted by the September 2007 opinion from 
the VA audiologist.  Unfortunately, the VA audiologist also 
found that the results of his examination were not valid.  
And while the audiologist stated that his opinion was based 
on a review of the claims folder, and noted that his negative 
opinion was based on the normal findings on the April 2002 
audiological examination, he did not comment on the findings 
of the December 1998 service treatment records.  

Therefore, in view of the invalid results of the most recent 
hearing examination, the contradictory findings as to whether 
or not the Veteran has hearing loss within the meaning of 
38 C.F.R. § 3.385 and the contrasting opinions as to whether 
any such hearing loss may be related to service, the Board 
finds that the Veteran should be scheduled for an additional 
VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
hearing examination to determine the 
nature and etiology of his claimed 
hearing loss.  The examination should be 
conducted by someone who has not 
previously examined the Veteran if such a 
person is available.  All indicated tests 
and studies should be conducted.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  After completion 
of the examination and review of the 
claims folder, the examiner should 
attempt to respond to the following: 1) 
Does the Veteran have hearing loss of one 
or both ears?  2) If the Veteran is found 
to have hearing loss, is it as likely as 
not (greater than 50 percent chance) that 
this hearing loss is the result of noise 
exposure during active service, or is it 
more likely due to some other 
identifiable cause?  The reasons and 
bases for all opinions should be noted, 
and the examiner should comment on the 
December 1998 opinion relating hearing 
loss to noise exposure.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


